                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

EARNEST CORNELIUS ROWELL                                                      PLAINTIFF
individually and as special administrator of the
Estate of Ernest Ebenezer Rowell

v.                          CASE NO. 3:18-CV-00122 BSM

BNSF RAILWAY COMPANY
UNION PACIFIC RAILROAD,
DIETRICK YOUNG and
CHARLES ESAW                                                              DEFENDANTS

                                         ORDER

       Defendant Union Pacific Railroad Company’s (“Union Pacific”) motion for summary

judgment [Doc. No. 22] is granted as to all claims except the claim for failure to remove

obstructions.

                                   I. BACKGROUND

       This is a sad case in which Ernest Ebenezer Rowell was killed when a train collided

with the dump truck he was driving. Def.’s Statement of Facts (“Def.’s F.”) ¶ 1, Doc. No.

23. BNSF Railway Company (“BNSF”) owns the train involved in the collision, and Union

Pacific owns the tracks where the collision occurred. Id. ¶¶ 1–3. The train was traveling

west at approximately 42 to 45 miles per hour near the city of Edmondson, Arkansas. Id.

¶¶ 3, 6; Reaves Aff. ¶ 4, Doc. No. 29-2. Rowell was traveling west along a road that runs

parallel to the train tracks. Resp. Mot. Summ. J. at 2, Doc. No. 29; Bowser Aff. ¶ 12, Doc.

No. 29-3. The train struck Rowell’s truck when he turned left and drove over the tracks. See

Resp. Mot. Summ. J. at 2–3; Bowser Aff. ¶ 9. The road in which the collision occurred
approaches the tracks at a sharp angle. See Bowser Aff. ¶ 5. Moreover, there was vegetation

growing near the tracks, and there was an obstruction preventing Rowell from having a clear

view of the oncoming train. Hughes Aff. at 5, Doc. No. 29-1; Bowser Aff. ¶ 8.

                                   II. LEGAL STANDARD

         Summary judgment is appropriate when there is no genuine dispute as to any material

fact and the moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P.

56(a); Anderson v. Liberty Lobby Inc., 477 U.S. 242, 249–50 (1986). Once the moving party

demonstrates that there is no genuine dispute of material fact, the non-moving party may not

rest upon the mere allegations or denials in his pleadings. Holden v. Hirner, 663 F.3d 336,

340 (8th Cir. 2011). Instead, the non-moving party must produce admissible evidence

demonstrating a genuine factual dispute requiring a trial. Id.

         “If a party fails to properly support an assertion of fact or fails to properly address

another party’s assertion of fact as required by Rule 56(c), the court may consider the fact

undisputed for purposes of the motion.” Fed. R. Civ. P. 56(e)(2). All reasonable inferences

must be drawn in a light most favorable to the non-moving party, Holland v. Sam’s Club,

487 F.3d 641, 643 (8th Cir. 2007), but a party’s own self-serving, conclusory allegations in

an affidavit or deposition, standing alone, are insufficient to defeat summary judgment. Haas

v. Kelly Services, 409 F.3d 1030, 1034 (8th Cir. 2005). Finally, the evidence is not weighed,

and no credibility determinations are made. Jenkins v. Winter, 540 F.3d 742, 750 (8th Cir.

2008).


                                                2
                                      III. DISCUSSION

       A.     Failure to Issue a Slow Order

       Summary judgment is granted on Rowell’s claim that Union Pacific failed to issue a

slow order because this claim is preempted by federal law.

       Federal law preempts tort suits arising from most railroad collisions. See 49 U.S.C.

§ 20106; CSX Transp., Inc. v. Easterwood, 507 U.S. 658, 675 (1993); Sipes v. Union Pacific

R.R. Co., 925 F. Supp. 2d 1051, 1055–56 (E.D. Ark. 2002). One exception to this rule is

where the circumstances pose a “specific, individual hazard,” in which case a railroad can

be held liable for failing to order its train operators to lower their speeds to avoid dangerous

conditions. Stevenson v. Union Pacific R.R. Co., 110 F. Supp. 2d 1086, 1088–89 (E.D. Ark.

2000) (quoting Easterwood, 507 U.S. at 675).

       Although Rowell asserts that Union Pacific should have, but failed to, issue a slow

order, there is no admissible evidence supporting this contention. Rowell relies on a crossing

inventory and affidavits based on that crossing inventory. See Crossing Inventory, Reaves

Aff.; Reaves Aff. Ex. A, Doc. No. 29-2. Crossing inventories, however, are inadmissible,

Gleason v. Soo Line R.R. Co., No. C98-2021 MJM, 1999 WL 33656833 at *7 (N.D. Iowa,

Jan. 12, 1999) (relying on 23 U.S.C. section 409), and typically are insufficient to create a

dispute of fact, Sipes, 925 F. Supp. 2d at 1055.




                                               3
        B.    Inadequate Warning Devices

       Summary judgment is granted on Rowell’s claim for insufficient warning devices

because this claim is preempted by federal law.

       Tort claims relying on the inadequacy of warning devices are preempted when railroad

warning devices are installed with federal funds as part of a federal program. See Norfolk

S. Ry. Co. v. Shanklin, 529 U.S. 344, 356 (2000); Easterwood, 507 U.S. at 675; Bock v. St.

Louis Sw. Ry. Co., 181 F.3d 920, 922–23 (8th Cir. 1999). Rowell’s claims are preempted by

federal law because the Federal Highway Administration funded half of the cost of the

signage at the crossing at issue. See Bock, 181 F.3d at 922–23; Def.’s F. ¶ 16.

       Rowell also argues that there was no stop sign at the crossing and relies on the

crossing inventory as evidence. See Resp. Mot. Summ. J. at 11. Crossing inventories do not

create a dispute of fact. See Sipes, 925 F. Supp. 2d at 1055.

       Although Rowell asserts that Union Pacific has failed to establish that there was a stop

sign at the crossing, the burden is on Rowell to produce evidence that there was not a stop

sign at the crossing, and he has failed to satisfy that burden. Nevertheless, Union Pacific has

presented evidence that there were two stop signs at the crossing, and both were installed as

part of the federally-funded project. See Nelson Aff. ¶¶ 2–3, Doc. No. 24-10; Nelson Aff.

Ex. A at 1, Doc. No. 24-10. Thus, Rowell’s claims are preempted.




                                              4
       C.     Crossing Conditions

       Summary judgment is granted on Rowell’s claim that the crossing conditions were

unsafe because tort claims based on the design and construction of railroad crossings are

preempted by federal law. See, e.g., Texas Cent. Bus. Lines Corp. v. City of Midlothian, 669

F.3d 525, 533–4 (5th Cir. 2012) (“The ICCTA prohibits the City from controlling how

railroad track embankments are constructed. . . . [T]he City’s grading ordinance and its

requirement that roads be paved in concrete are expressly preempted.”); see also 49 U.S.C.

§ 10101 et seq.

       D.     Failure to Mark Crossing and Erect Proper Traffic Signs

       Summary judgment is granted on Rowell’s claim that Union Pacific failed to mark the

crossing and erect traffic signs. This claim is preempted for the same reasons that the claim

for inadequate warning devices is preempted. These claims are essentially the same for

preemption purposes.

       E.     Failure to Maintain Warning Devices

       Summary judgment is granted on Rowell’s claim that Union Pacific failed to maintain

the warning devices at the crossing. Union Pacific presented evidence the crossbucks and

stop signs were properly maintained. See Simpson Aff. ¶ 5, Doc. No. 24-8. The only

challenge Rowell makes to this assertion is denying it in response to Union Pacific’s

statement of fact. Pl.’s Resp. to Statement of Fact ¶ 20, Doc. No. 30. The affidavits Rowell

relies upon do not address the condition of the crossbucks and stop signs.


                                             5
       F.     Failure to Remove Visual Obstruction and Control Vegetation

       Summary judgment is denied on Rowell’s claim that Union Pacific failed to remove

visual obstructions and to control vegetation.

       Railroads have a statutory duty to clear vegetation that could obstruct views of the

tracks. Vegetation must be cut back in both directions fifty feet from the center of the tracks,

and one hundred yards in both directions from the center of the road. Ark. Code Ann. § 23-

12-201(a); Harrison v. Union Pacific R.R. Co., ECF No. 266 at 2, No. 3:99-cv-00110 (E.D.

Ark. Dec. 6, 2002). In support of its contention that Union Pacific violated the statute,

Rowell relies on the affidavit of Joe Bowser, which states: “From the direction he was

driving west, even in daylight, Rowell could not see a train to his rear, and the earliest

opportunity he could have seen the train would have been when he reached the top of the

track. That is not a safe place to stop, but it was due to the obstruction along the right-of-

way, which obstruction was cut back in 2018, after the wreck.” Bowser Aff. ¶ 8. Although

this statement is somewhat vague because it fails to specify what the obstruction was, or the

exact location of the obstruction, it is viewed in the light most favorable to Rowell. If

Bowser’s testimony at trial insufficiently describes the obstruction, Rowell may be unable

to survive a motion for judgment as a matter of law.

       G.     Punitive Damages

       Summary judgment is granted on Rowell’s claim for punitive damages. Punitive

damages may be recovered when the defendant knows its conduct will probably result in


                                               6
injury and continues the conduct with malice or in reckless disregard of the consequences,

or when the defendant acts with intent to cause harm. See Ark. Code Ann. § 16-55-206. A

defendant who is merely negligent is not liable for punitive damages. See Dalrymple v.

Fields, 633 S.W.2d 362, 363 (1982). Rowell has produced no evidence indicating that Union

Pacific knew the view of the tracks was obstructed.

                                    IV. CONCLUSION

       For the forgoing reasons, Union Pacific’s motion for summary judgment is granted

as to all claims except the claim for failure to remove obstructions.

       IT IS SO ORDERED this 23rd day of July 2019.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE




                                              7
